Exhibit 10.30 
FORM OF
 
NOTICE OF GRANT OF RESTRICTED STOCK UNIT AWARD AND AGREEMENT
 
UNDER NETLOGIC MICROSYSTEMS’ 2004 EQUITY INCENTIVE PLAN
 
 
Name of Participant:
 
Grant Date:
 
Number of RSUs (at 100% of Attainment):
 
Vesting Commencement Date:
 
Vesting Schedule:
 
Plan Under Which Award Granted:
 
Term:
 
Grant Number:
 
 
NetLogic Microsystems, Inc. (the “Company”) has granted you (the
“Participant”)  an award of the number of Restricted Stock Units (“RSUs”) (as
defined in Section 7.4 of the Company’s 2004 Equity Incentive Plan (the “Plan”))
to obtain shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”) as set forth in this Notice of Grant of Restricted Stock Unit
Award and Agreement (the “Agreement”) and the Plan. The RSUs are in all respects
subject to continued employment or other association and all other terms and
conditions of this Agreement.  By accepting this grant in accordance with the
E*Trade online OptionsLink System, Participant is agreeing that Participant and
Participant’s Spouse or domestic partner are bound by all of the terms of this
Agreement with respect to such Award, and Participant: (a) acknowledges receipt
of and represents that the Participant has read and is familiar with this
Agreement, and the Plan in the form most recently prepared in connection with
the registration with the Securities and Exchange Commission of shares issuable
pursuant to the Plan, (b) accepts the grant subject to all of the terms and
conditions of this Agreement, and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Plan Administrator
upon any questions arising under this Agreement or the Plan.
 
1. Vesting
 
No portion of the shares of Common Stock that the Participant is entitled to
receive will be issued until such portion has vested.  The RSUs shall vest with
respect as provided in this Agreement, provided in each case that the
Participant is then, and since the Award Date has remained, in Continuous
Employment (as defined in the Plan).
 
2. [Performance Criteria and Attainment Levels
 
The award of RSUs will be granted contingent upon successfully achieving the
[                    ] performance goal of [            ]. There is a minimum
threshold set at [   ]% of [                   ]. No RSUs will be awarded below
the [   ]% attainment level. For performance at and above [   ]%, the number of
RSUs awarded will be based on a graduated slope, to be capped at [    ]%
attainment as per Schedule 2.] [Optional for use with performance based units.]
 
3. Issuance of Common Stock
 
(a) Each vested RSU entitles the Participant to receive one share of Common
Stock.
 
(b) As soon as practicable after each applicable anniversary of the Vesting
Commencement Date, the Participant’s name shall be entered as the stockholder of
record on the books and records of the transfer agent for the Company with
respect to the shares of Common Stock underlying the vested RSUs upon compliance
to the satisfaction of the Committee with all requirements under applicable laws
or regulations in connection with such issuance and with the requirements of
this Agreement and of the Plan.  The determination of the Committee as to such
compliance shall be final and binding on the Participant.
 
(c) Until such time as shares of Common Stock have been issued to the
Participant pursuant to Section 3(b) above, the Participant shall not have any
rights as a holder of shares of Common Stock underlying the RSUs, including, but
not limited to, voting rights, rights to receive dividends and other
distributions with respect to Common Stock, and stockholder inspection rights.
 
4. Termination of Continuous Employment
 
The Participant’s right in any RSUs that are not vested as of the date on which
the Participant’s Continuous Employment has ceased shall automatically terminate
on such date, and such RSUs shall be canceled as provided under the Plan and
shall be of no further force and effect.  In the event of termination of
Continuous Employment, the Company, as soon as practicable following the
effective date of termination, shall issue shares of Common Stock to the
Participant (or the Participant’s designated beneficiary or estate executor in
the event of Participant’s death) with respect to any RSUs which, as of the
effective date of termination of Continuous Employment, have vested but for
which shares of Common Stock had not yet been issued to the Participant.
 
5. Adjustments
 
If, from time to time during the term of this Agreement and to the extent
provided under Section 8.1 of the Plan: (i) there is any stock dividend,
distribution or dividend of cash or property, stock split, or other change in
the character or amount of any of the outstanding securities of the Company; or
(ii) there is any consolidation, merger or sale of all, or substantially all, of
the assets of the Company; then in such event, any and all new, substituted or
additional securities, cash or other property that Participant receives or to
which the Participant is entitled by reason of the Participant’s ownership of
the RSUs shall be immediately subject to the provisions of Section 1 and be
deemed subject to the RSUs for all purposes with the same force and effect as
the shares of Common Stock presently subject to this Agreement.
 

 
Subject to the terms of any other written agreement between the Participant and
the Company related to the Participant’s employment by or other association with
the Company and in accordance with Sections 8.1, 8.2, 8.4 and 8.5 of the Plan,
the Committee may, if it so determines in the exercise of its sole discretion,
also make provision for proportionately adjusting the number or class of
securities covered by the RSUs, as well as the price to be paid therefor, in the
event that the Company effects one or more Acquisitions, corporate separations,
reorganizations, liquidations or other increases or reductions of shares of its
outstanding Common Stock.
 
[If, following a Change of Control in which the RSUs have been assumed by the
successor or acquiring entity as of the date thereof, in the event of the
Participant’s Involuntary Termination of employment within 24 months after the
effective date of the Change of Control the vesting of the assumed RSUs shall be
accelerated such that the RSUs will so vest as of the effective date of such
Involuntary Termination with respect to all Shares that would have become vested
during such 24-month period but for the Change of Control and Involuntary
Termination (assuming the Participant’s Continuous Employment).  An “Involuntary
Termination” is one that occurs by reason of dismissal for any reason other than
Misconduct or of voluntary resignation following:  (i) a change in position that
materially reduces the level of the Participant’s responsibility, (ii) a
material reduction in the Participant’s base salary, or (iii) relocation by more
than 50 miles; provided that (ii) and (iii) will apply only if the Participant
has not consented to the change or relocation. “Misconduct” shall mean the
commission of any act of fraud, embezzlement or dishonesty by the Participant,
any unauthorized use or disclosure by such person of confidential information or
trade secrets of the Company (or any Parent or Subsidiary), or any other
intentional misconduct by such person adversely affecting the business affairs
of the Company (or any Parent or Subsidiary) in a material manner.  The
foregoing definition shall not be deemed to be inclusive of all the acts or
omissions which the Company (or any Parent or Subsidiary) may consider as
grounds for the dismissal or discharge of the Participant.][Optional.]
 
6. Incorporation of General Terms and Conditions
 
Notwithstanding anything herein to the contrary, this Award shall be subject to
and governed by all the terms and conditions of the Plan.  Capitalized terms in
this Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified in this Agreement.
 
7. Transferability
 
This Agreement is personal to the Participant, is non-assignable, and is not
transferable in any manner, by operation of law, or otherwise, other than by
will or the laws of descent and distribution.  This Award is available, during
the Participant’s lifetime, only to the Participant, and thereafter, only to the
Participant’s designated beneficiary.
 
8. Tax Withholding
 
The Participant shall not later than the date as of which the Award becomes a
taxable event for Federal income tax purposes, pay to the Company or make
arrangements satisfactory to the Company for payment of any Federal, state, and
local taxes required by law to be withheld on account of such taxable
event.  The Participant may elect to have the minimum tax withholding obligation
satisfied, in whole or in part, by (i) authorizing the company to withhold from
shares of Common Stock to be issued, or (ii) authorizing the company to deduct
cash payments from the Participant’s regularly scheduled payroll distributions
that would satisfy the minimum required tax withholding amount due.
 
9. Tax Consequences
 
The Company makes no representation or warranty as to the tax treatment to the
Participant of the Participant’s receipt of the Award or vesting of RSUs or upon
Participant’s sale or other disposition of the Common Stock issued pursuant to
the RSUs.  The Participant should rely on his or her own tax advisors for all
such advice.
 
10. Miscellaneous
 
(a) Notice under this Agreement shall be given to the Company at its principal
place of business, and shall be given to the Participant at the address set
forth below, or in either case at such other address as one party may
subsequently furnish to the other party in writing.
 
(b) This Agreement does not confer upon the Participant any rights with respect
to continuation of employment by the Company or any of its subsidiaries.
 
(c) The Committee may amend the terms of this Agreement, prospectively or
retroactively, provided that the Agreement as amended is consistent with the
terms of the Plan, but no such amendment shall impair the Participant’s rights
under this Agreement without the Participant’s consent.
 
(d) This Agreement shall be construed and enforced in accordance with the laws
of California, without regard to the conflicts of laws principles thereof.
 
(e) This Agreement shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian or other legal representative of the Participant.
 
(f) This Agreement may be executed in counterparts.  This Agreement and the Plan
together constitute the entire agreement between the parties relative to the
subject matter of this Agreement, and supersede all communications, whether
written or oral, relating to the subject matter of this Agreement.
 


THIS AGREEMENT is binding upon the parties and entered into effective as of the
date set forth in this Agreement.
 
CONSENT OF SPOUSE/DOMESTIC PARTNER
 
I, the Participant, hereby agree that my spouse’s/domestic partner’s interest in
the shares of Common Stock subject to this Agreement shall be irrevocably bound
by this Agreement’s terms.  I further agree that all community property
interests of mine and my spouse’s or domestic partner’s in such shares, if any,
shall similarly be bound by this Agreement and that such consent is binding upon
our executors, administrators, heirs and assigns.  I represent and warrant to
the Company that I have the authority to bind my spouse/domestic partner with
respect to the RSUs.  I agree to execute and deliver such documents as may be
necessary to carry out the intent of this Agreement and this consent.
 


 
 

